Order                                                       Michigan Supreme Court
                                                                  Lansing, Michigan

  September 7, 2017                                                Stephen J. Markman,
                                                                              Chief Justice

                                                                         Brian K. Zahra
                                                                 Bridget M. McCormack
  156122(35)                                                           David F. Viviano
                                                                   Richard H. Bernstein
                                                                          Joan L. Larsen
                                                                       Kurtis T. Wilder,
  AUTO CLUB GROUP INSURANCE                                                        Justices
  COMPANY,
           Plaintiff-Appellant,
                                             SC: 156122
  v                                          COA: 330669
                                             Hillsdale CC: 2015-000037-CK
  TIMOTHY E. JOHNSON, ROBIN JOHNSON,
  NICHOLAS JOHNSON, ALEX MOLLOY, and
  LAKE DIANE PROPERTY OWNERS,
            Defendants,
  and

  PAUL JOSEPH SULLIVAN,
             Defendant-Appellee.
  _______________________________________/

  AUTO CLUB GROUP INSURANCE
  COMPANY,
           Plaintiff-Appellant,
                                             SC: 156122
  v                                          COA: 330698
                                             Hillsdale CC: 2015-000037-CK
  TIMOTHY E. JOHNSON and ROBIN
  JOHNSON,
           Defendants-Appellees,
  and

  NICHOLAS JOHNSON, ALEX MOLLOY,
  PAUL JOSEPH SULLIVAN, and LAKE DIANE
  PROPERTY OWNERS,
             Defendants.
  _______________________________________/
                                                                                                            2

       On order of the Chief Justice, the motion of the defendants-appellees Timothy and
Robin Johnson to extend the time for filing their answer to the application for leave to
appeal is GRANTED. The answer submitted on August 30, 2017, is accepted for filing.




                               I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                         foregoing is a true and complete copy of the order entered at the direction of the Court.


                                    September 7, 2017
                                                                                   Clerk